DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-14, 16, 18 and 20-22 are pending and under consideration.
Drawings
2.	The drawings are objected to because Figure 2 contains a nucleic acid sequence without a SEQ ID NO.  The nucleic acid sequence appears to be SEQ ID NO: 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informalities: On pages 10-11, paragraphs [0027], [0029], and [0030] the words “immediately” and “later” have strikethroughs in them. Given that this is in the specification as originally filed, it is unclear if the words “immediately” and “later” were intended to be kept or deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “form of a local administration agent” render claims 11 and 22 indefinite because the term is not defined by the claim and the specification does not teach what constitutes a “form of a local administration agent”  It is unclear what would or would not meet the limitations of a “form of a local administration agent”. 

Section 2171 of the M.P.E.P. states 

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of a “form of a local administration agent”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of a “form of a local administration agent”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8, 11-14, 16, 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon-824”.
Kumon-824 teaches the REIC/DKK-3 has the ability to induce cell death in cancer cells and restore drug sensitivity to drug resistant cancer cells.  See abstract and Example 1-3. 
 	 Kumon-824 teaches treating cancer with REIC/DKK-3 DNA and an anticancer drug in combination.  See ¶ 0020-embodiment [25] and claims 11-16. 
	Kumon-824 teaches kits and pharmaceutical compositions comprising anticancer drugs and REIC/DKK-3 DNA in adenovirus vectors in combination.  See ¶¶ 0020, 0045, 0060, 0064, 0070 0096, and 0097 and claims 17 and 18. 
Kumon-824 teaches treating liver cancer.  See ¶ 0054.
Kumon-824 teaches treating with the platinum compounds cisplatin and carboplatin.  See ¶¶ 0053.
Kumon-824 teaches treating with the tyrosine kinase inhibitors sunitinib (a VEGFR inhibitor) and erlotinib.  See ¶¶ 0053.
Kumon-824 teaches local administration by direct injection of the therapeutics in the local cancer lesion.  See ¶¶ 0059.
Kumon-824 teaches that administration of adenovirus vector expressing REIC/DKK-3 (Ad-REIC) to cancer cells resistant to doxorubicin restored sensitivity to doxorubicin.  ¶¶ 0016-0018 and Examples 1 and 2. 
Kumon-824 teaches treating the cancer with anticancer drugs and REIC/DKK-3 DNA and vectors to potentiate the activity of the anticancer drug. See ¶¶ 0020 and 0053-0065 and Examples 1-3.


5.	Claim(s) 1, 2, 9-13, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/119499 A1 (Kumon et al. July 13, 2017, IDS), “Kumon-499”.
Kumon-499 teaches the present invention is a method for treating cancer by administering REIC/Dkk-3 gene and a check point inhibitor to a cancer patient.  See abstract and ¶¶ 0009, 0013 and 0014. 
Kumon-499 teaches the present invention is a combination pharmaceutical kit for treating cancer comprising REIC/Dkk-3 in combination with a check point inhibitor.  See abstract and ¶¶ 0009, 0013 and 0014.
Kumon-499 teaches treating hepatic cancer.  See ¶ 0055. 
Kumon-499 teaches that REIC/Dkk-3 is in an adenovirus vector. See ¶¶ 0009, 0017-0019, and 0040-0045.  
	Kumon-499 teaches intratumoral administration of MTG-201 (Ad5-SGE-REIC/Dkk-3) in combination with antibodies to PD-1. See ¶¶ 0061-0062 and 0075.
	Regarding, claims 11 and 22 and “a local administration agent”, given the indefiniteness of the term, the claims read on any administered agent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-8, 11-14, 16, 18 and 22 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0269824 A1 (Kumon et al. Nov. 3, 2011), “Kumon-824” in view of Sawahara et al. (J. Gastroenterology and Hepatology 2017 32: 1769-1777, IDS), “Sawahara” and  in view of Keating G.M. (Targ. Oncol.  2017 12: 243-253), “Keating”.
	Kumon-824 teaches as set forth above, but does not teach treating hepatic cancer with sorafenib in combination with the REIC/DKK-3 DNA. 
	Sawahara teaches that REIC/DKK-3 expressing adenoviral vector (Ad-REIC) inhibited hepatocellular cancer tumor growth in vivo by enhanced cell killing and immunostimulatory effects. See abstract, paragraph bridging pp. 1772-1773, p. 1773-left column  and Figures 4,  6 and 7. 
Keating teaches in the abstract:
Sorafenib (Nexavar®) is currently the only systemic agent approved for use in hepatocellular carcinoma (HCC). Its approval was based on the results of the pivotal SHARP and Sorafenib Asia-Pacific (AP) trials in Child-Pugh (CP) class A patients with advanced HCC, which showed significantly longer median overall survival (OS) and time to radiological progression (TTP) with sorafenib 400 mg twice daily than with placebo, with no significant between-group difference in the median time to symptomatic progression (TTSP). Subsequent results from real-world studies such as GIDEON also support the use of sorafenib in HCC, including in carefully selected CP class B patients, although the median OS achieved in these patients appears relatively short. Sorafenib has a well characterized tolerability and safety profile, with strategies available to prevent and manage adverse effects such as hand-foot skin reactions. In conclusion, sorafenib remains an important option for the treatment of HCC.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Kumon-824, Sawahara, and Keating  and treat hepatic cancer with sorafenib in combination with the REIC/DKK-3 DNA  because Kumon-824 teaches treating liver cancer with REIC/DKK-3 DNA in combination anticancer drugs to potentiate the activity of the anticancer drug, Sawahara teaches that Ad-REIC inhibited hepatocellular cancer tumor growth, and Keating teaches sorafenib  is currently the only systemic agent approved for use in hepatocellular carcinoma and has a well characterized tolerability and safety profile.  Given the activity of REIC/DKK-3 and sorafenib against liver cancer taught by the art, one would have been motivated to use REIC/DKK-3 and sorafenib in combination for the treatment of liver cancer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 12 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1 and 5 of co-pending Application No. 16/068,412 (reference application, published as US 2019/0015506). 
The ‘412 claims are drawn to:
A combination pharmaceutical kit for treating prostate cancer consisting of as active ingredients an adenovirus vector comprising REIC/Dkk-3 gene in combination with an anti-PD-1 antibody, wherein the adenovirus vector comprising REIC/Dkk-3 gene comprises a DNA construct for the expression of REIC/Dkk-3 DNA, which is prepared by ligating, from the 5' terminal side:
(i) a CMV promoter;
(ii) REIC/Dkk-3 DNA:
(iii) a polyA addition sequence; and
(iv) enhancers prepared by linking an hTERT (Telomerase Reverse Transcriptase) enhancer, an SV40 enhancer, and a CMV enhancer in this order. 
A method for treating prostate cancer by administering a combination pharmaceutical consisting of an adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody as active ingredients to a prostate cancer patient, wherein the adenovirus vector comprising REIC/Dkk-3 gene comprises a DNA construct for the expression of REIC/Dkk-3 DNA, which is prepared by ligating, from the 5' terminal side: 
(i) a CMV promoter;
(ii) REIC/Dkk-3 DNA:
(iii) a polyA addition sequence; and
(iv) enhancers prepared by linking an hTERT (Telomerase Reverse Transcriptase) enhancer, an SV40 enhancer, and a CMV enhancer in this order. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the kit and method combine species of the instantly claimed REIC/Dkk-3 gene and immune checkpoint inhibitor and would have the structures and functions as the claimed immune checkpoint inhibitor and REIC/Dkk-3 gene
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1, 2, 9-13, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of co-pending Application No. 16/068,412 (reference application, published as US 2019/0015506), as applied to claims 12 and 20-22 above, in view of WO 2017/119499 A1 (Kumon et al. July 13, 2017, IDS), “Kumon-499”. 
The ‘412 claims teach as set forth above, but do not teach treating hepatic cancer.
Kumon-499 teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘412 claims and Kumon-499 and treat hepatic cancer with the adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody of the ‘412 claims because Kumon-499 teaches treating  hepatic cancer with the adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody.  
This is a provisional nonstatutory double patenting rejection.

9.	Claims 1, 2, 9-13, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-10 and 17 of co-pending Application No. 17/290,656 (reference application, published as US 2021/0402010) in view of WO 2017/119499 A1 (Kumon et al. July 13, 2017, IDS), “Kumon-499”. 
The ‘656 claims teach:
4.   A method for treating thoracic cancer that is resistant to anti-PD-1 or anti-PD-L1 antibody immunotherapy, comprising administering an Ad-REIC/Dkk- 3 and a check point inhibitor to a thoracic cancer patient, wherein the Ad-REIC/Dkk-3 is an adenovirus vector comprising a DNA construct which is prepared by ligating, from the 5’ terminal side:
(i) a CMV promoter; (ii) the following REIC/Dkk-3 DNA: (a) DNA comprising the nucleotide sequence shown in SEQ ID NO: 1, or (b) DNA having at least 90% sequence identity with the nucleotide sequence shown in SEQ ID NO‘1, (iii) a polyA sequence; and (iv) enhancers prepared by linking a human Telomerase Reverse Transcriptase (hTERT) enhancer, an SV40 enhancer, and a CMV enhancer, wherein the hTERT enhancer is 5’ of the SV40 enhancer, and the SV40 enhancer is 5’ of the CMV enhancer in this order.
5.  The method for of claim 4, wherein the check point inhibitor is an anti-PD-1 antibody or anti-PD-L1 antibody.
6.  The method of claim 4, wherein the thoracic cancer is a mesothelioma.
7.  A method for treating thoracic cancer which is resistant to anti-PD-1 or anti-PD-L1 antibody immunotherapy, comprising administering to a subject with thoracic cancer a combination of an Ad-REIC/Dkk-3 and a check point inhibitor, wherein the Ad-REIC/Dkk-3 is an adenovirus vector comprising: (i) a CMV promoter; (ii) the following REIC/Dkk-3 DNA: (a) DNA comprising the nucleotide sequence shown in SEQ ID NO: 1, or (b) DNA having at least 90% sequence identity with the nucleotide sequence shown in SEQ ID NO‘1, (iii) a polyA sequence; and (iv) enhancers prepared by linking an human Telomerase Reverse Transcriptase (hTERT) enhancer, an SV40 enhancer, and a CMV enhancer, wherein the hTERT enhancer is 5’ of the SV40 enhancer, and the SV40 enhancer is 5’ of the CMV enhancer in this order.
8.  The method of claim 7, wherein the check point inhibitor is an anti-PD-1 antibody or an anti-PD-L1 antibody.
9.  The method of claim 7, wherein the check point inhibitor is an anti-PD-1 antibody.
10. The method of claim 7, wherein the check point inhibitor is an anti-PD-L1 antibody. 
17. The method of claim 7, wherein the thoracic cancer is a mesothelioma.
The ‘656 claims teach as set forth above, but do not teach treating hepatic cancer.
Kumon-499 teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘656 claims and Kumon-499 and treat hepatic cancer with the adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody of the ‘656 claims in combination or making a kit with said combination because Kumon-499 teaches treating  hepatic cancer with the adenovirus vector comprising REIC/Dkk-3 gene and an anti-PD-1 antibody and kits with said combination for treatment.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
10.	No claims allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642